Citation Nr: 0501544	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-21 102 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased evaluation for cervical spine 
fracture with arthritis and disc disease, currently evaluated 
as 40 percent disabling.

2. Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from February 1947 
to February 1950, October 1950 to December 1951, and July 
1952 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to increased 
ratings for the neck and right knee.  This matter also arises 
from a December 2002 RO rating decision that denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (hereinafter 
referred to as TDIU).  The veteran has appealed to the Board 
for favorable resolution.

In December 2003, the Board remanded the appeals for 
increased ratings to the RO for additional development, 
including a VA neurology examination.  In February 2004, the 
Board remanded the TDIU claim for additional development.

During a March 2004 VA orthopedic examination of the right 
knee, the physician noted that the left sole had increased 
callosities and there was clawing of the left second and left 
third toes that the physician felt might be related to 
favoring the painful right knee.  This is referred to the RO 
for any action deemed appropriate as an informal claim for 
secondary service connection.

The issues of an increased rating for residuals of cervical 
fracture with arthritis and disc disease and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The right knee disability results in the equivalent of 
limitation of extension of the right knee to 15 degrees.  
Flexion is to 122 degrees with pain at 97 degrees and the 
12.2 cm by 2 cm surgical scar is asymptomatic. 


CONCLUSION OF LAW

The criteria for a 20 percent schedular rating for right knee 
chondromalacia patella of the right knee are met throughout 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R 
Part 4, Diagnostic Codes 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA's obligation to assist and includes an enhanced duty to 
notify a claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  VA shall inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003). 

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a rating 
decision, a statement of the case, supplemental statements of 
the case (SSOCs), and VCAA notice letters in September 2001, 
August 2002, and in April 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim and identified the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The VCAA letters also informed 
the veteran of what evidence was needed to establish his 
claim and what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
  
The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  VA 
examinations have been conducted

The Board notes that the VA has not specifically informed the 
veteran to provide any evidence in the claimant's possession 
that pertains to the claim as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records show that the veteran sustained a 
laceration of the right knee.  In October 1983, the RO 
granted service connection for residuals of a right knee 
laceration sustained in an auto accident during active 
service.  The RO assigned a noncompensable rating under 
Diagnostic Code 7805.  

In an April 1986 rating decision, the RO assigned a 10 
percent rating under Diagnostic Code 5010-5257 for right knee 
chondromalacia patella with probable patellar rupture.  The 
RO temporarily assigned a total rating for right knee 
arthroscopic surgery and convalescence during July and August 
1983.  The 10 percent rating has remained in effect until the 
current claim.

In September 2001, the veteran reported that the right knee 
was worsening.  

A December 2001 VA orthopedic compensation examination report 
reflects that the veteran reported continuous pain in the 
right knee.  There was no history of dislocation or 
subluxation.  He was retired and did part time jobs.  The 
examination showed a well-healed U-shaped scar which was 10 
cm. long.  There was no keloid, ulceration, or edema.  There 
was no loss of subcutaneous tissues.  Flexion of the right 
knee was to 120 degrees and flexion to 0 degrees.  The medial 
and collateral ligaments were intact and the McMurray's test 
was negative.  The diagnosis was arthritis of the right knee.  

The veteran received treatment at a VA facility from 2002 to 
2004 for several disorders. received VA outpatient treatment 
reports; however, these do not show current right knee 
complaints.  

In March 2004, the veteran underwent a VA orthopedic 
compensation examination of the right knee.  The physician 
reviewed the claims file and noted that the right knee 
disability had also been characterized as chondromalacia 
patella.  During the examination, the veteran complained of 
constant right knee pain, greater at night.  Driving caused 
the right knee to hurt because of the need to depress the gas 
pedal constantly.  The veteran rated the average daily right 
knee pain as 3 on a 10-point scale, but 6 during flare-ups.  
He said that the pain radiated from the kneecap to the thigh 
and shin, that the right knee was weak and stiff, that it 
swelled, and that it became red and hot occasionally.  He 
reported that once or twice per month the knee gave way 
nearly causing him to fall.  He reported that he was a 
painter and that the knee precluded climbing ladders.  He 
denied that the knee locked but claimed decreased endurance 
and increased fatigue of the right knee.  He took Tylenol(r) 
for knee pain.  Flare-ups of knee pain occurred two to three 
times per month and lasted up to 2 days.  He reported that he 
was able to walk about 30 minutes at a time.  With flare-ups 
he was more limited.  He reported weakness, instability, and 
swelling.  He stated that he was a painter and was 
unemployable.  He was a Baptist Minister

The physician felt that walking ability was markedly impaired 
during flare-ups and that flare-ups precluded shopping or 
doing household chores.  The physician opined that during a 
flare-up the veteran would be unable to climb a ladder.  The 
veteran did not require a crutch or brace for the right knee.  
There was no reported subluxation or dislocation.  There was 
no constitutional symptom save for a red and hot knee 
occasionally.  The doctor felt it likely that the veteran 
could not do his job as a painter because of the right knee.  
The doctor noted that the veteran no longer drove trucks 
because the right knee could not operate the clutch pedal.  
The doctor felt that the veteran was very limited in his 
daily life because of the right knee.  

The veteran was able to extend the right knee full with pain 
at -10 degrees.  Passive right knee flexion was to 100 
degrees.  .  He was somewhat guarded and complained of pain 
when an attempt was made to extend the knee fully.  Active 
right knee flexion was to 122/130 degrees with pain from 97 
degrees to 122 degrees; however, the physician felt that 130 
degrees was full flexion due to body habitus.  Passive 
flexion of the right knee was to 100 degrees. There was 
evidence of hesitancy or guarding during movement in the 
painful ranges.  At 130 degrees, the left calf touched the 
posterior thigh.  The left knee was painless throughout the 
range of motion.  

The physician tested for additional functional impairment.  
After six range of motion repetitions, the left knee still 
flexed to 130 degrees; however, the right knee could complete 
only four repetitions and flexed only to 98 degrees on the 
fourth repetition, which was a decrease from the 122 degrees 
obtained initially.  The physician concluded that this was 
evidence of pain, weakness, or lack of endurance.  

The physician noted that there was no edema, effusion, or 
instability of the right knee.  All knee ligaments were 
stable, normal, and tight.  The veteran walked with a slight 
limp favoring the right.  The left sole had increased 
callosities and clawing of the left second and left third 
toes that the physician felt might be related to favoring the 
painful right knee.  Neither shoe showed abnormal wear, 
however.  

Right knee X-rays showed joint space narrowing and spurs 
suggestive of degenerative joint disease.  

The right knee arthroscopic scar was well healed and measured 
12.2 cm on length.  The average width of the scar was .2 cm. 

The diagnoses of the right knee included old fracture of 
patella; right chondromalacia patella; and, right knee 
degenerative arthritis with limitation of motion, pain, 
reduced endurance, and flare-ups.  

In May 2004, the RO received medical records from Family 
Practice Center of Sulphur.  Among these is an August 2002 
report that notes right knee limitation of motion to 95 
degrees of flexion and to 5 degrees of extension.  The 
diagnosis was right knee osteoarthritis. 

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004). 

Although the right knee disability is currently characterized 
as chondromalacia patella, service connection was originally 
established for residuals of a right knee laceration and more 
recently the RO has included a probable patellar tendon 
rupture and osteoarthritis in the service-connected 
disability.  

Throughout the appeal period, the right knee has been rated 
10 percent disabling under Diagnostic Code 5010-5257.  As 
noted above, Diagnostic Code 5010 requires that a compensable 
rating be assigned each major joint affected by limitation of 
motion where there is painful motion together with X-ray 
evidence of arthritis.  

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  Subluxation is an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994)).  A 30 percent evaluation is 
warranted for recurrent subluxation or lateral instability of 
the knee when there is severe impairment.  A 20 percent 
evaluation requires moderate impairment.  Slight impairment 
of either knee warrants a 10 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2004).  In 
this case, no subluxation or instability of the right knee 
has been shown during the appeal period.

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2004).  In this case, because right knee flexion 
is greater than 45 degrees, it does not warrant a compensable 
rating under Diagnostic Code 5260. 

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2004).  In this case, extension is limited by pain to 10 
degrees.   In Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991), the Court held that 38 C.F.R. § 4.40 recognizes that 
functional loss may be due to pain or limitation of motion, 
as specified in the rating schedule under 38 C.F.R. § 4.71a, 
and that functional loss caused by either factor should be 
compensated at the same rate.  Hence, functional loss due to 
pain is to be rated at the same level as functional loss due 
to impeded extension. 

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2004).  There is no evidence of locking or effusion.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2004).  There is no evidence 
of removal of semilunar cartilage.  

The current medical evidence shows no instability, 
subluxation, or dislocation.  During the recent VA 
examination extension of the right knee was painful at -10 
degree and flexion painful from 97 to 122 degrees.  However, 
the veteran reported constant pain, which became worse during 
flare-ups.  The flare-ups lasted from 2 to nine days a month.  
Additionally, the VA physician felt that walking ability was 
markedly impaired during flare-ups and that flare-ups 
precluded shopping or doing household chores.  The physician 
opined that during a flare-up the veteran would be unable to 
climb a ladder.  Furthermore the doctor felt the veteran 
could not do his job as a painter or drive trucks due to the 
right because the right knee could not operate the clutch 
pedal.  The doctor felt that the veteran was very limited in 
his daily life because of the right knee.  The examination 
included Deluca testing the examiner concluded confirmed the 
presence of pain, weakness, or lack of endurance.  

In view of the VA examiner's assessment concerning the impact 
the right knee disorder has on the veteran's life and the 
function impairment caused by and weakness as set forth in 
the Deluca case, the Board dins that the degree of functional 
impairment caused by the pain and associated symptoms results 
in the equivalent of limitation of extension to 15 degrees.  
Thus a 20 percent rating is warranted under Diagnostic Code 
5261.

However, the current evidence does not support a rating great 
than 20 percent.  The Deluca testing showed that flexion of 
the right was to 98 degrees.  In view of the range of motion 
findings, the Board finds that a separate compensable rating 
is not warranted for the limitation of flexion of the right 
knee.  See VAOPGCPREC 9-2004 (September 17, 2004).  Also, as 
indicated there is no clinical evidence of instability. Thus 
a separate 10 percent rating is not warranted under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  Additionally, 
the surgical scar was asymptomatic and measured 12.2 cm by.2 
cm.  Thus a compensable rating is not warranted for the scar 
under Diagnostic Codes 7803, 7804, and 7805 in effective 
prior to August 30, 2002 and Diagnostic Codes 7801 to 7805 
effective prior to August 30, 2002. 


ORDER

A 20 percent rating for chondromalacia patella of the right 
knee is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

Concerning the claim of entitlement to an increased rating 
for the cervical spine, the September 27, 2004, VA spine 
examiner remarked that the veteran had undergone an EMG 
"last Wednesday."  This EMG report is not of record and it 
appears that it has not been considered by the RO, as it is 
not mentioned in November 2004 SSOC.  Because the etiology of 
any neurologic symptom is crucial to correct rating of the 
cervical spine, the EMG report should be obtained.

Also, in September 2004, the veteran reported increased upper 
extremity numbness with neck pain radiating to the left 
shoulder, left hand numbness, right arm tingling, and loss of 
strength in the upper extremities.  The examiner found 
decreased pinprick sensation from the left elbow to the left 
hand and in the right upper arm.  The etiology of these 
neurologic deficits remains in question, although an earlier 
examiner attributed all right upper extremity numbness to 
carpal tunnel syndrome.  Because cervical radiculopathy, 
diabetic peripheral neuropathy, carpal tunnel syndrome, and 
cubital tunnel syndrome are all potential etiologies, an 
opinion addressing the etiology of all reported neurologic 
symptoms will be helpful for adjudication.  

A March 2004 VA examination report reflects that the veteran 
receives disability benefits from the Social Security 
Administration (SSA) disability benefits.  The veteran is now 
75 years of age.  The evidence indicates he was receiving SSA 
disability benefits in the 1980s.  Because these SSA records 
might be relevant to the total rating claim, VA should obtain 
them.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Finally, the veteran's claim of entitlement to TDIU depends, 
in part, on the schedular ratings assigned for his service-
connected disabilities, that is, the TDIU claim is 
intertwined with those ratings.  See 38 C.F.R. § 4.16; see 
also Board remand, February 24, 2004, p. 2.  Thus, this issue 
must also be remanded for readjudication in light of 
development completed since the most recent SSOC. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact SSA and obtain 
all relevant SSA decisions and the medical 
records upon which the decisions are 
based.  

2.  The RO should request the VA medical 
facility in Alexandria, Louisiana to 
furnish copies of any medical records 
covering the period from April 2004 to 
the present.

3.  The RO should obtain the September 
2004 EMG report.  The RO should thereafter 
forward the report to the VA physician who 
conducted the September 2004 examination 
for review.  Thereafter, in conjunction 
with a review of the record and the EMG 
report the examiner is requested to 
indicate if there is any change in the 
prior diagnoses.  If the examiner 
determines that there is neurological 
manifestations resulting from the service 
connected cervical spine disorder, the 
examiner should render an opinion as to 
whether the intervertebral disc syndrome 
is productive of moderate, severe, or 
pronounced disability.  In the 
alternative, if neurological involvement 
is identified associated with the cervical 
spine, the examiner is requested to 
identify the nerve(s) and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is moderate, moderately severe, or 
severe.  In addition, the examiner should 
elicit a history concerning the frequency 
and duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's ability 
to work.  If the examiner desires another 
examination, it should be conducted.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


